8 Cal.2d 455 (1937)
HARRY G. WILLIAMS, Petitioner,
v.
W. W. CHAPPELL, as City Clerk, etc., Respondent.
S. F. No. 15828. 
Supreme Court of California. In Bank.  
March 24, 1937.
 Fitzgerald, Abbott & Beardsley for Petitioner.
 F. B. Fernhoff, City Attorney, Hilton J. Melby, Assistant City Attorney, A. Grossman, and Gladstein & Grossman for Respondent.
 THE COURT.
 At the close of the argument the Chief Justice announced the opinion and judgment of the court:
 [1] We have carefully considered the argument relating to the application of section 10 of the charter of the city of Oakland, which covers the election of officers and is pertinent to the office of auditor, and which requires that candidates must be citizens and qualified electors, and section 1097 of the Political Code, relating to the registration of electors, and the application of subdivisions 4 and 5 of that section, one relating to a change of surname between the time of last registration and the time for the closing of registration, and what shall be done, and the next subdivision providing that no one who has changed his or her name shall register except as provided in subdivision 4, unless upon the production of a certified copy of a judgment of the superior court directing such entry.
 Basing our decision on those provisions, we are of the view that the petition for order requiring the city clerk to omit from the ballot the name of David Adams or David Axelrod, whichever name he is to be known by, will have to be and is granted. *457